Citation Nr: 1716788	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from October 1979 to May 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a videoconference hearing before the Board, but canceled the hearing in November 2015.  He has not requested that the hearing be rescheduled.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The issue of service connection for chronic obstructive pulmonary disease (COPD) was also certified as on appeal to the Board.  However, service connection for COPD was granted in a subsequent August 2016 rating decision.  As that decision represents a full grant of the benefits sought on appeal, the issue will not be considered further by the Board.  

The claim was remanded in February 2016 for additional development and has been returned now for further appellate action.   


FINDING OF FACT

A chronic asthma disability has not been demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran contends that he incurred asthma as a result of his exposure to chemicals while working on two printing presses during his second period of military service.  The Board notes that service connection for chronic obstructive pulmonary disease (COPD) has been granted based upon that exposure, which was corroborated in a June 2013 statement from E.S., a fellow service member with first-hand knowledge of such exposure from 1980 to 1985.  As such, the reported in-service injury is conceded.  

However, the question in this case is not whether the Veteran was exposed to chemical during service, but rather whether he incurred a chronic asthma disability as a result.  Service treatment records from the relevant period of service are negative for any complaints or treatment of asthma.  

The Veteran reported in his March 2010 application for service connection and in an October 2011 notice of disagreement that he was diagnosed with asthma within one year of discharge in 1986.  Records documenting this diagnosis are not of record.  In fact, the medical evidence of record primarily documents a history of asthma based on the Veteran's reports.  There are no pulmonary function tests (PFTs) or other diagnostic tests diagnosing asthma.  

Upon VA examination in March 2016, the VA examiner noted the reported history of asthma but stated that the Veteran's "recent PFT are not diagnostic of asthma but are consistent with a diagnosis of COPD/emphysema."  The examiner noted that there is sporadic mention of a history of asthma in the federal or private treatment records, but there "is no chronicity documented as current and ongoing diagnosis with treatment."  

The Board acknowledges the Veteran's contention that he has asthma that is etiologically related to his in-service chemical exposure.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, particularly for disabilities that are observable with the senses.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran has not identified any treatment conducted since the institution of the claim for asthma, nor has he identified treatment where he was diagnosed with a chronic asthma disability.  Rather, he has reported that he was diagnosed with asthma in 1986.  While he indicated that he was treated in 2009, records from that year include treatment for COPD and not asthma.  The Board finds the 2016 VA examiner's opinion that the Veteran does not have a chronic asthma disability to be more probative than the Veteran's statements when concluding that a current asthma disability has not been demonstrated since the institution of this claim.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  Moreover, the fact that the Veteran the Veteran has received significant pulmonary treatment and the current diagnosis is of COPD and not asthma weighs heavily against the claim.  

Given the lack of medical evidence demonstrating a current disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for asthma, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As a final matter, the Board would note that, when rating multiple respiratory disorders, a single rating will be assigned under the diagnostic code which reflects the predominant disability.  38 C.F.R. § 4.96 (2016).  As such, even if service connection for asthma were ever warranted, this would not result in separate disability rating, and it would not impact the Veteran's benefits.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records from the relevant period of service as well as VA, Social Security Administration, and private treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

As noted above, although service treatment records from the Veteran's first period of service were determined to be unavailable in a May 2011 memorandum, the Board finds that this is of no consequence in this case as the reported onset of symptoms and the relevant chemical exposure took place during the second period of service, for which there are service treatment records.  

VA provided an adequate examination.  As discussed above, the Board finds that the VA medical examination obtained in this case is adequate, as it is predicated on a full examination of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinion stated, relying on the evidence reviewed.  The Veteran has not reported any new symptoms, treatment, or disability which would trigger VA's duty to provide a new VA examination.  
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

Service connection for asthma is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


